Title: From James Madison to William Lyman, 29 April 1806 (Abstract)
From: Madison, James
To: Lyman, William


                    § To William Lyman. 29 April 1806, Department of State. “Observing by the charges contained in the accounts you have rendered to the close of last year, that you have incurred various expences not authorized by law, I have thought it necessary to observe, that no Clerk hire except five hundred dollars annually and no office expences are admissible, and that the charges which alone are to be made, are for your Salary, for postage, for expences incurred on account of seamen as pointed out in your instructions, and the above sum for Clerk hire.
                    “The affair of the Huntress belonging to the Navy Department, your account respecting her must be rendered there.”
                